Citation Nr: 1547692	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of right shoulder arthritis, initially rated as 10 percent disabling.

2.  Evaluation of right shoulder arthritis, rated as 20 percent disabling from November 30, 2011 to July 19, 2013.

3.  Evaluation of  right shoulder arthritis, rated as 10 percent disabling from July 20, 2013.

4.  Evaluation of bilateral retinal holes, status-post laser surgery, rated as 20 percent disabling from August 18, 2009 to November 30, 2014.

5.  Entitlement to restoration of a 20 percent disability rating for bilateral retinal holes, status-post laser surgery, for the rating period from December 1, 2014.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral retinal holes.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1987 to March 1988 and active duty from December 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

An April 2010 rating decision denied entitlement to service connection for hypertension.  A November 2010 rating decision granted an increased, 20 percent disability evaluation for bilateral retinal holes, effective August 18, 2009.  A September 2013 rating decision proposed reducing the disability evaluation assigned for service-connected bilateral retinal holes, from 20 percent disabling to noncompensable, effective December 1, 2014.  In a September 2014 rating decision, a noncompensable disability rating was assigned for the bilateral retinal holes, effective December 1, 2014.

In a February 2011 rating decision, the Veteran was granted service connection for a rotator cuff strain of the right shoulder; a 10 percent disability evaluation was assigned, effective August 18, 2009.  A September 2013 rating decision recharacterized the Veteran's right shoulder disability as right shoulder arthritis, and assigned a 20 percent disability rating, effective November 30, 2011 and a 10 percent disability rating, effective July 20, 2013.  

In a May 2011 rating decision, service connection for a left knee ACL tear was denied.  Service connection for degenerative disc disease of the lumbar spine was denied in a May 2012 rating decision, and service connection for an acquired psychiatric disorder was denied in a May 2013 rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not indicated that he is not capable of substantially gainful employment due to his service-connected disabilities.  As such, a claim for TDIU is not raised by the record.

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Other than VA treatment records and a November 2014 VA examination report, which were considered by the RO prior to certification of the appeal, documents contained therein are duplicative of those in the paper claims file or irrelevant to the claims on appeal.  

The issues of entitlement to service connection for hypertension, a left knee ACL tear, and degenerative disc disease of the lumbar spine, as well as the issue of entitlement to increased ratings for bilateral retinal holes, status-post laser surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to November 30, 2011, right shoulder arthritis was productive of functional use of the arm above shoulder level.

2.  From November 30, 2011 through July 19, 2011, right shoulder arthritis was productive of limitation of motion at shoulder level.

3.  Since July 20, 2013, the right shoulder arthritis has shown improvement, with functional use of the arm above shoulder level.

4.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.

5.  An acquired psychiatric disorder is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Prior to November 30, 2011, the criteria for a disability rating in excess of 10 percent for right (dominant) shoulder arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2015).

2.  For the rating period from November 30, 2011 to July 19, 2013, the criteria for a disability rating in excess of 20 percent for right shoulder arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2015).

3.  For the rating period since July 20, 2013, the criteria for a disability rating in excess of 10 percent for right (dominant) shoulder arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2015).

4.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  An acquired psychiatric disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and increased ratings, as well as the legal criteria for entitlement to such benefits.  Nevertheless, the letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claim for increased ratings for the right shoulder arthritis.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  

The Veteran was also afforded a VA examination responsive to the claim for service connection of an acquired psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected right shoulder arthritis has materially changed and staged evaluations are warranted for the rating periods on appeal.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's right shoulder arthritis is evaluated as 10 percent disabling for the rating period prior to November 30, 2011, 20 percent disabling from November 30, 2011 to July 19, 2013, and 10 percent disabling for the period from July 20, 2013 pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5201.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2015). 

In this case, documents of record establish that the Veteran is right handed; the Veteran reported that his dominant hand is his right hand at the November 2011 VA examination.  See 38 C.F.R. § 4.69 (2015).

According to the December 2010 VA examination report, the Veteran had range of motion to at least 100 degrees flexion, 95 degrees abduction, external rotation to 90 degrees, and internal rotation to 85 degrees; the Veteran had pain on motion.  At the November 2011 VA examination, the Veteran had flexion to 90 degrees and abduction to 90 degrees; the Veteran had pain on palpation and guarding of the shoulder.  Muscle strength was full and there was no evidence of ankylosis.  At the July 2013 VA examination, there was improvement; he had 180 degrees flexion and 145 degrees abduction.  At the most recent, November 2014 VA examination, the Veteran had full range of motion in all directions despite complaints of pain on motion and weakness.  He also had mild pain over the right acromioclavicular joint.  

Prior to November 30, 2011

For this rating period, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a ten percent disability rating for right shoulder arthritis.  As previously discussed, according to the December 2010 VA examination report, the Veteran had range of motion to at least 100 degrees flexion, 95 degrees abduction, external rotation to 90 degrees, and internal rotation to 85 degrees.  Although the Veteran had pain on motion, the fact that he had pain does not warrant a higher evaluation unless that pain actually limits motion or functional use.  Here, the lay and medical evidence establishes that he retained functional use above the shoulder level.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 10 percent for any time prior to November 30, 2011.   

From November 30, 2011 to July 19, 2013

For this rating period, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 20 percent disability rating.  The evidence shows that, throughout the rating period on appeal, the Veteran has limitation of motion of the right arm at the shoulder level.  As previously noted, the November 2011 VA examination report reflects the Veteran had flexion to 90 degrees and abduction to 90 degrees, with pain on palpation and guarding of the shoulder.  M

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 20 percent for the rating period from November 30, 2011 to July 19, 2013.   

From July 20, 2013

For this rating period, the Board finds that the Veteran's disability picture has improved, such that his right shoulder arthritis more closely approximates the criteria for a 10 percent disability rating.  As previously discussed, according to the July 2013 VA examination, he had 180 degrees flexion and 145 degrees abduction.  At the most recent, November 2014 VA examination, the Veteran had full range of motion in all directions despite complaints of pain on motion and weakness.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 10 percent for any time since July 20, 2013.   

Other Rating Considerations

The evidence also shows that, throughout the rating period on appeal, the Veteran did not have ankylosis of the scapulohumeral articulation or dislocation of the right shoulder.  Further, the evidence does not show nonunion, fibrous union, or loss of the head of the humerus.  The VA examiners also noted that there was no recurrent dislocation or subluxation of the right shoulder.  As such, the Board is precluded from assigning a disability rating in excess of 20 percent for right shoulder arthritis under Diagnostic Codes 5200, 5202, or 5203.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports for the relevant rating period.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, staged disability ratings for the periods on appeal.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right shoulder arthritis are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the treatment records and VA examination reports, which provided the basis for the disability ratings that were assigned.  The Veteran primarily complained of shoulder pain and weakness, which were clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's right shoulder arthritis, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating for the Veteran's right shoulder arthritis is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with Veteran's right shoulder arthritis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Based on the evidence of record, the Veteran's claim of service connection for an acquired psychiatric disorder must be denied.

Here, no acquired psychiatric disorder was noted during service.  The Board acknowledges that the Veteran's separation examination reflects that he reported experiencing depression or excessive worry and nervous trouble; however, psychiatric evaluation was normal.  Moreover, the Veteran's separation examination and report of medical history reflect that the Veteran reported that he was nervous about his discharge from service.  

The Veteran is competent to report symptoms and diagnoses of a depressive disorder, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a psychiatric disorder prior to August 2009; at that time, the Veteran reported experiencing situational depression related to unemployment, marital difficulties, and losing his home.  Moreover, his statements, even if accepted as credible, do not establish a nexus to his service for his acquired psychiatric disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The weight of the evidence reflects that the Veteran's acquired psychiatric disorder is unrelated to his service.  The July 2013 VA examination report clearly concluded that the Veteran's depressive disorder was less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

There is no probative evidence that the Veteran's acquired psychiatric disorder is related to his service, including his acute complaints of nervousness at separation.   To the contrary, the July 2013 VA examination report demonstrates that it is unlikely that the Veteran's depressive disorder is related to his service.  Of note, the VA examiner noted that the Veteran had a head injury in service, but that there was no evidence of any residuals, and the Veteran's treatment records reflect that there were no related complaints in the years since service; according to the VA examiner, this indicates that there is no relationship between his current complaints and his service.   Moreover, as noted above, and by the VA examiner, the Veteran's VA treatment records indicate that the Veteran did not associate his psychiatric complaints to his service until he filed his claims for service connection; to this point, the Board observes that the Veteran did not make any association between his psychiatric complaints and his service until April 2013, when he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  In particular, VA treatment records reflect that the Veteran had situational depression beginning in 2009, when he lost his job and home, and his marriage ended.  At that time, the Veteran denied any other psychiatric symptoms, as well as denied a history of psychiatric treatment.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries, namely his service-connected bilateral retinal holes, did not cause or aggravate the Veteran's depressive disorder.  Although the Veteran asserts that his depressive disorder worsened as a result of his vision problems, neither the Veteran's treating providers, nor the VA examiner, found that the Veteran's depressive disorder was related to his service, including his service-connected bilateral retinal holes, status-post laser surgery.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's depressive disorder to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the July 2013 VA examination report and the clinical evidence of record.  The VA examiner's opinion, determining that the Veteran's acquired psychiatric disorder is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the VA examiner's opinion was specific, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner found that the Veteran's current depressive disorder did not have onset during service and was unrelated to any event, illness, or injury in service.  The VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's depressive disorder is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating in excess of 10 percent for right shoulder arthritis for the rating period prior to November 30, 2011 is denied.  

Entitlement to a disability rating in excess of 20 percent for right shoulder arthritis for the rating period from November 30, 2011 to July 19, 2013 is denied. 

Entitlement to a disability rating in excess of 10 percent for right shoulder arthritis for the rating period since July 20, 2013 is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran asserts that his left knee disorder, lumbar spine disorder, and hypertension are related to his service.  The Board observes that there is evidence that the Veteran is being treated for degenerative disc disease of the lumbar spine, hypertension, and a left knee ACL tear.  Additionally, the Board observes that the Veteran was treated for complaints related to his knees in service and that his blood pressure was 138/88 at his separation examination.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of a left knee ACL tear, degenerative disc disease of the lumbar spine, and hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran asserts that he is entitled to an increased disability rating for his service-connected bilateral retinal holes, status-post laser surgery, including restoration of a 20 percent disability rating for the rating period since December 1, 2014.  The Board acknowledges that the Veteran was afforded VA examinations in November 2010 and May 2012.  However, the Veteran was drunk and fell asleep at the May 2012 VA examination, and a full evaluation could not be performed.  His failure to cooperate is tantamount to a failure to report for a VA examination.  The Board points out that it is the responsibility of a Veteran to report for any scheduled examination and to cooperate in the development of the claim; the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected bilateral retinal holes, status-post laser surgery.   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any lumbar spine disorder may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current lumbar spine disorder is related to any event or injury during service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current left knee disorder, including a left knee ACL tear, is related to any event or injury during service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded a VA hypertension examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current hypertension is related to service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

5.  Schedule the Veteran for a VA eye examination to ascertain the current severity and manifestations of his service-connected bilateral retinal holes, status-post laser surgery.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

In the event that the Veteran fails to cooperate, the VA examiner must document portions of the examination for which an accurate evaluation of the severity of this disability could not be determined.  

6.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


